Title: To Benjamin Franklin from Amelia Barry, 10 December 1784
From: Barry, Amelia
To: Franklin, Benjamin


				
					Pisa 10th. Decr. 1784.
				
				I cannot my Dear & Honored Sir, find words expressive of the joy I felt upon the receipt of your favor of the 20th Sepr. which did not reach till last tuesday.
				The honor you did me in the attentions you shewed to Messrs. Partridge & Mallack I had been made acquainted with long since; but forbore making you my acknowledgments from

an unwillingness to molest you with too frequent letters; tho’ I was truly sensible of my obligations to you for that, & million other favors.
				That Governor Pownall’s kind intentions towards me have been frustrated, lessens not my obligations to him:— there has been a sort of fatality in my life—but to disappointment your little friend has learned to submit.
				I am not surprized that your applications to Congress for leave to resign have been ineffectual:—your services must be too important to be willingly dispensed with;—but I mourn the being deprived the happiness of seeing you, & the hint you give of experiencing the infirmities of age. Would to Hear you could be permitted to pass a winter in this benign climate! The G. Duke & Dutchess with the whole Court pass all their winters at Pisa; & hither persons from all Countries resort, at this season, for the mildness and wholesomeness of the air. In me you should find a faint resemblance of your Sally. With what delight should I attend you! I would read to you,—& when you would allow me to talk, what scenes could I not recal to your memory of persons dear to you & me! In the hour of langor I would endeavour to raise your spirits; & if ill health should invade your pillow, your Amelia should administer every draught, & watch with tender sollicitude, returning health.— And is there presumption in endulging the hope that circumstances may so concur as to allow me the happiness of being near you in the declining part of your life?— To you my dear Paternal Friend, & my ever-lamented Godmama I was indebted for a large share of the happiness which I experienced in my early days;— In my

little scheme they would be acknowledged, tho’ they can never be repayed.
				As my circumstances are too contracted to admit of my living in England, & America being at too great a distance, I have made up my mind to pass the remainder of my life in Italy. I have a sweet little box upon the banks of the Arno, (for which I pay only 8 guineas a year,) and a few valuable acquaintances at this place. I have had great & generous assistance from a brother of my dear Mr. Barry, as likewise from many other friends; and by observing a strict œeconomy, and aiming at a cheerful temper, & a contented frame of mind, I am perhaps less unhappy than many persons more favored with the smiles of fortune. Pray Sir, have the goodness to tell Mr. Franklin & Mr. Beache that if they should ever come to Italy, I shall hope to see them.— The one will see a person who had once the honor to be a little favorite of his Father; & the other will not perhaps be sorry to see the friend & companion of his excellent Mother’s early years. If either of those Gentlemen would occasionally honor me with a line, giving me your news, & that of your family, I should consider myself as under the highest obligations to them.
				When you write to my dear Mrs. Beach do me the favor Sir, to present my most affectionate compliments to her.
				
				Accept my best thanks for the pieces you sent me. Everything written by you is valuable to me. I have lately had the good fortune to meet with a pretty good likeness of you in profile, done at Paris.
				With every sentiment of gratitude & respect, I have the honor to be Most Dear Sir your Obliged & affectionate Humble Servt
				
					A. Barry.
				
			 
				Endorsed: Dec. 10. 84
				Notation: A Barry Dec 10 84
			